Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing ING USA ANNUITY AND LIFE INSURANCE COMPANY and its Separate Account B ING Focus Variable Annuity Supplement dated October 27, 2006 to the Contract Prospectus dated April 28, 2006, as supplemented This supplement updates certain information contained in your Contract Prospectus. Please read it carefully and keep it with your current Contract Prospectus for future reference. Effective November 6, 2006, ING FMR SM Earnings Growth Portfolio will change its name to ING FMR SM Large Cap Growth Portfolio. Accordingly, effective November 6, 2006, all references to ING FMR SM Earnings Growth Portfolio in the Contract Prospectus are deleted and replaced with ING FMR SM Large Cap Growth Portfolio. X.90516-06A October 2006
